ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_02_FR.txt. 1111

DÉCLARATION DE M. KOROMA
[Traduction]

La Namibie et le Botswana décident de porter leur différend devant la Cour
par voie de compromis.

Les interprétations possibles de l'accord anglo-allemand de 1890 — La Cour
choisit de retenir l'une de ces interprétations — La reconnaissance et l'applica-
tion du principe uti possidetis dans le cadre de l’ordre juridique africain.

Le communiqué de Kasane, sur lequel se fonde le partage de (utilisation du
fleuve, est également conforme aux principes juridiques contemporains applica-
bles aux voies d'eau internationales.

L'effet juridique de l'arrêt sur la frontière et sur le statut de l'ile.

Il convient de féliciter les gouvernements de la Namibie et du Botswana
d’avoir décidé de confier à la Cour le soin de régler pacifiquement leur
différend. Celui-ci porte sur le tracé d’une frontière fluviale entre les deux
Etats dans une certaine zone et sur la détermination du statut juridique
d’une ile relativement petite située dans ladite zone, mais le fait que les
parties ont décidé par la voie d’un compromis de saisir la Cour indique
quelle importance revêt pour eux le territoire en question et quelle impor-
tance ils attachent aussi à leurs relations réciproques.

Il arrive que des différends du même ordre créent des tensions graves
entre deux Etats, et finissent même par être à l’origine d'un conflit armé.
Or, les deux Etats limitrophes en litige ont préféré prier la Cour par la
voie d’un compromis de déterminer, sur la base du traité anglo-allemand
du 1% juillet 1890 et des règles et principes du droit international, leur
frontière autour de l'île de Kasikili/Sedudu ainsi que le statut juridique de
Vile.

Inévitablement, la Cour, en s’acquittant de sa tache judiciaire et en
appliquant les dispositions de ce traité de 1890, allait, parmi plusieurs
interprétations possibles du traité, en retenir une comme représentant
l'intention commune des parties et, compte tenu des éléments à sa dispo-
sition, — éléments historiques et éléments contemporains — elle allait
déterminer et situer la frontière que ledit traité prescrit de tracer.

En même temps, en formulant ces conclusions, la Cour, parce qu'il
faut que les frontières soient stables, a appliqué le principe de l’uti possi-
detis — principe important reconnu par les Etats africains comme faisant
partie intégrante de l'ordre juridique africain, suivant lequel les frontières
des Etats d'Afrique doivent être celles dont ces Etats ont hérité en accé-
dant à l'indépendance.

Par conséquent, l’arrêt de la Cour confère nécessairement à la frontière
telle qu'elle a été déterminée, ainsi qu’au statut de l’île, la validité juri-
dique indispensable que leur avait accordé le traité de 1890 et que les
Parties au compromis ont demandé à la Cour d'établir.

70
ÎLE DE KASIKILI/SEDUDU (DÉCL. KOROMA) 1112

Toujours dans l’exercice de sa fonction judiciaire, compte tenu du com-
muniqué de Kasane et de l’interprétation officielle donnée devant elle à ce
communiqué, la Cour a en outre décidé que, dans les deux chenaux
autour de l’île, les ressortissants et les bateaux battant pavillon de la
République du Botswana et de la République de Namibie doivent béné-
ficier sur un pied d'égalité du régime appliqué dans les eaux de l’autre
Etat. Cette importante conclusion de la Cour ne doit pas être considérée
comme extra-juridique, elle est solidement fondée sur le droit internatio-
nal et sur la jurisprudence de la Cour. En droit international, le contrôle
exercé par un Etat riverain sur son propre territoire fluvial s'accompagne
de l'assurance de la liberté de navigation. Dans ces conditions, tout en
respectant les termes d’un compromis l'habilitant à déterminer la fron-
tiére fluviale entre deux Etats, la Cour est également habilitée à énoncer
des conditions qui non seulement déterminent la frontière en tant que
telle mais vont aussi favoriser la paix et la stabilité entre les deux Etats. A
mon sens, l’arrêt a également cette finalité.

(Signé) Abdul G. KOROMA.

71
